 Case 5:18-cv-00078-LGW-BWC Document 74 Filed 09/30/20 Page 1 of 25




           In the United States District Court                                   FILED
                                                                      John E. Triplett, Acting Clerk
                                                                       United States District Court



           for the Southern District of Georgia                  By casbell at 9:40 am, Sep 30, 2020




                    Waycross Division

PAUL CREWS,

      Plaintiff,
                                               CV 5:18-078
      v.

TAHSIN INDUSTRIAL CORP. USA,

      Defendant.




                                 ORDER

     Before the Court are two motions: Defendant Tahsin Industrial

Corp. USA’s Motion for Summary Judgment, dkt. no. 42; and Plaintiff

Paul Crews’s Motion for Partial Summary Judgment, dkt. no. 44.

For the reasons stated below, Defendant’s Motion for Summary

Judgment is GRANTED, and Plaintiff’s Motion for Partial Summary

Judgment is DENIED as moot.

                               BACKGROUND

     This case arises from an October 16, 2016 incident when

Plaintiff was injured after falling from a tree stand (the “Stand”)

while hunting with his 14-year-old son.        See Dkt. No. 42-2 ¶¶ 1,

2; Dkt. No. 63-4 ¶¶ 1, 2.    On October 8, 2018, Plaintiff filed the

present action against several entities allegedly involved in the
 Case 5:18-cv-00078-LGW-BWC Document 74 Filed 09/30/20 Page 2 of 25



manufacture and design of the Stand.      See Dkt. No. 1.     The parties

later jointly moved to dismiss all defendants except for Defendant

Tahsin,     stipulating   that   Defendant    Tahsin    was    the    sole

manufacturer of the Stand and its component parts.          See Dkt. No.

37. This Court granted the parties’ motion, and now only Defendant

Tahsin remains.    See Dkt. No. 38.

      When fully constructed, the Stand (also known as a “ladder

stand”) is a fifteen-foot ladder connected to a two-person seat;

it can be mounted to a tree to hunt from an elevated position.

See Dkt. No. 42-2 ¶¶ 4, 5; Dkt. No. 63-4 ¶¶ 4, 5; Dkt. No. 1 ¶ 40.

Plaintiff says he purchased the Stand in August or September of

2015 from a Walmart Store in Waycross, Georgia.        Dkt. No. 42-4 at

16.   The Stand came in a sealed cardboard box that appeared to be

in its original state from the manufacturer.        Id. at 17.

      Plaintiff first installed the Stand before the 2015 hunting

season on private property that belonged to an acquaintance.           See

id. at 20.     The product included a manual with written warnings

and instructions, which Plaintiff reviewed entirely.          Id. at 17–

18, 20.     Plaintiff testified that he had no problems assembling

the Stand and estimated that he hunted in the Stand about two dozen

times from September to late December 2015, after which he took

the Stand down, accounted for all of its parts, and stored it in

his barn.    Id. at 20-21.



                                    2
 Case 5:18-cv-00078-LGW-BWC Document 74 Filed 09/30/20 Page 3 of 25



       In   late    September   or    early   October   of    2016,   Plaintiff

retrieved the Stand from his barn and installed it on a different

tree on the same property.           See id. at 22, 27; Dkt. No. 63-1 ¶ 5.

Plaintiff described his installation process as “put[ting] the

brace that goes from the ladder to the tree, ratchet[ing] it,” and

then “go[ing] up the tree to do the top ratchet to secure it.”

Id. at 24.         Plaintiff confirmed that the strap connecting the

support bar to the tree and the strap connecting the top of the

Stand to the tree were the only straps he used to install the

Stand.      See id. at 26.       After installing the Stand in 2016,

Plaintiff left it attached to the tree until he used it on the day

of the accident.       See id. at 27.

       On October 16, 2016, Plaintiff and his son returned to the

Stand to hunt.       See id.    Before ascending the ladder, Plaintiff

inspected the Stand to ensure it was stable and the ratchet straps

were secured.       See Dkt. No. 42-4 at 28.      Plaintiff testified that

aside from a “little surface rust,” the Stand was structurally

sound. See id. at 27. Following his inspection, Plaintiff climbed

the ladder to the seating platform.                Id. at 28.         Plaintiff

testified that when he climbed up, the Stand “never squeaked” and

“felt stable.”       Id.   His son then climbed up and sat down beside

him.     Id.   Plaintiff handed his son a rifle, and as his son was

putting the rifle down, the Stand suddenly collapsed, and they

both fell to the ground.         Id. at 27, 28, 30.          Plaintiff alleges

                                         3
    Case 5:18-cv-00078-LGW-BWC Document 74 Filed 09/30/20 Page 4 of 25



the Stand collapsed because the legs on the ladder broke or bent,

which caused the ratchet strap at the top of the Stand to break.

Id. at 24, 27, 29; Dkt. No. 63-4 ¶ 2.               Plaintiff’s son was largely

uninjured by the fall, but Plaintiff landed in a seated position,

severely injuring his back.             See Dkt. No. 42-4 at 29; Dkt. No. 42-

13 at 7.

        In    the    Complaint,      Plaintiff    contends    the    Stand   was   not

intended to collapse or break at weights less than 500 pounds—a

weight limit that Plaintiff and his son did not meet or exceed on

the day of the accident.             See Dkt. No. 1 ¶¶ 49, 54; see also Dkt.

No. 42-4 at 27, 28 (stating that Plaintiff was “about 160 pounds”

and his son “weighed about 100 pound[s]” at the time of the

accident).          Accordingly, Plaintiff argues that the Stand was “not

merchantable         and   reasonably    suited    to   the    use   intended”     and

Defendant is strictly liable to Plaintiff under O.C.G.A. § 51-1-

11, a Georgia state law concerning product liability.                        See Dkt.

No. 1 ¶¶ 57-58. 1           Plaintiff also appears to assert claims for

failure to warn and breach of warranty.                 See id. ¶¶ 52–55; Dkt.

No. 63 at 23.

        Defendant filed a Motion for Summary Judgment on October 11,

2019.        See Dkt. No. 42.          In its Motion, Defendant argues that

Plaintiff      has     failed   to    establish    either     that   the   Stand   was



1 Though Plaintiff’s only theory of liability arises under state law, this Court
has diversity jurisdiction over the action pursuant to 28 U.S.C. § 1332.

                                           4
 Case 5:18-cv-00078-LGW-BWC Document 74 Filed 09/30/20 Page 5 of 25



defective or that any such defect proximately caused Plaintiff’s

injuries.     See Dkt. No. 42-3 at 1.            Defendant also argues that

Plaintiff’s     action    is   barred   by   the    doctrines      of    misuse   and

assumption of risk.       See id. at 16–20.

       Plaintiff then filed a Motion for Partial Summary Judgment on

October 12, 2019.        See Dkt. No. 44.           In his Motion, Plaintiff

requests that the Court enter summary judgment in Plaintiff’s favor

on fifteen separate issues that mostly address Defendant’s claimed

defenses.     See Dkt. No. 44-1; Dkt. No. 11.

                                LEGAL STANDARD

       Summary judgment “shall” be granted if “the movant shows that

there is no genuine dispute as to any material fact and that the

movant is entitled to judgment as a matter of law.”                     Fed. R. Civ.

P. 56(a).     A dispute is “genuine” where the evidence would allow

“a reasonable jury to return a verdict for the nonmoving party.”

FindWhat Inv. Grp. v. FindWhat.com, 658 F.3d 1282, 1307 (11th Cir.

2011) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)).     A fact is “material” only if it “might affect the outcome

of the suit under the governing law.”              Id. (quoting Anderson, 477

U.S.    at   248).       Factual   disputes        that    are    “irrelevant      or

unnecessary”     are     insufficient       to   survive     summary       judgment.

Anderson, 477 U.S. at 248.

       The moving party bears the initial burden of demonstrating

the absence of a genuine issue of material fact.                 See Celotex Corp.

                                        5
 Case 5:18-cv-00078-LGW-BWC Document 74 Filed 09/30/20 Page 6 of 25



v. Catrett, 477 U.S. 317, 323 (1986).         The movant must show the

court that there is an absence of evidence to support the nonmoving

party’s case.    See id. at 325.        If the moving party discharges

this burden, the burden shifts to the nonmovant to go beyond the

pleadings and present affirmative evidence to show that a genuine

issue of fact does exist.     See Anderson, 477 U.S. at 257.

       The nonmovant may satisfy this burden in one of two ways.

First, the nonmovant “may show that the record in fact contains

supporting evidence, sufficient to withstand a directed verdict

motion, which was ‘overlooked or ignored’ by the moving party, who

has thus failed to meet the initial burden of showing an absence

of evidence.”    Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116

(11th Cir. 1993) (quoting Celotex Corp., 477 U.S. at 332 (Brennan,

J., dissenting)).     Second, the nonmovant “may come forward with

additional evidence sufficient to withstand a directed verdict

motion at trial based on the alleged evidentiary deficiency.”         Id.

at 1117.   Where the nonmovant attempts to carry this burden with

nothing more “than a repetition of his conclusional allegations,

summary judgment for the [movant is] not only proper but required.”

Morris v. Ross, 663 F.2d 1032, 1034 (11th Cir. 1981) (citing Fed.

R. Civ. P. 56(e)).

                               DISCUSSION

  I.     Defendant’s Motion for Summary Judgment

         1. Manufacturing Defect

                                    6
 Case 5:18-cv-00078-LGW-BWC Document 74 Filed 09/30/20 Page 7 of 25



     Under Georgia law, a plaintiff claiming a product defect under

O.C.G.A. § 51-1-11 must establish three fundamental elements: “(1)

the defendant was the manufacturer of the product; (2) the product,

when sold, was not merchantable and reasonably suited to the use

intended, and (3) the product’s defective condition proximately

caused plaintiff[’]s injury.”      Brazil v. Janssen Rsch. Dev. LLC,

196 F. Supp. 3d 1351, 1357 (N.D. Ga. 2016) (citing Chicago Hardware

& Furniture Co. v. Letterman, 510 S.E.2d 875, 877 (Ga. Ct. App.

1999)).    In setting forth the last two elements, a plaintiff need

not “specify precisely the nature of the defect,” but he must at

least show that the product “did not operate as intended” and such

operational failure “was the proximate cause of his injuries.”

Williams v. Am. Med. Sys., 548 S.E.2d 371, 374 (Ga. Ct. App. 2001).

     The parties do not dispute the first element: Defendant was

the manufacturer of the Stand at issue in this case.        See Dkt. No.

37 at 1.    However, the parties do dispute the last two elements:

that the Stand had a defect and that the defect proximately caused

Plaintiff’s injuries.     As explained below, Plaintiff is unable to

provide sufficient evidence to create a jury issue on either of

these two elements.

               a.     Defect

     In his initial pleading, Plaintiff does not identify any

particular defect that caused the Stand to collapse; he simply

alleges that the Stand was defective because it collapsed under a

                                    7
 Case 5:18-cv-00078-LGW-BWC Document 74 Filed 09/30/20 Page 8 of 25



weight of less than 300 pounds, which was less than the product’s

listed 500-pound weight capacity.               See Dkt. No. 1 ¶¶ 51–55.

Defendant argues in its Motion for Summary Judgment that Plaintiff

has not provided evidence other than speculation and conjecture as

to a defect.    See Dkt. No. 42-3 at 10–11.          Although product defects

can     sometimes   “be      inferred    from    circumstantial       evidence,”

including the product’s failure itself, see, e.g., Firestone Tire

& Rubber Co. v. King, 244 S.E.2d 905, 909 (Ga. Ct. App. 1978),

these cases tend to be those where “the product failure destroys

evidence so that it is impossible . . . to determine if the product

had a manufacturing defect.”          Justice v. Ford Motor Co., No. 1:07-

CV-928, 2012 WL 2513495, at *4 (N.D. Ga. June 27, 2012) (emphasis

added); see also Graff v. Baja Marine Corp., 310 F. App’x 298, 305

(11th    Cir.   2009)     (refusing     to   allow   plaintiffs   to    rely   on

circumstantial evidence where plaintiffs “had ample opportunity to

test the [product] to establish direct evidence of a defect”).

Because    no   party   in    this    case   contends    that   the   Stand    was

destroyed, the inference of a defect is unavailing to Plaintiff.

Defendant thus carried its initial burden with respect to the

defect element, and it became Plaintiff’s duty to come forward

with affirmative evidence tending to establish a genuine issue of

material fact as to a defect in the Stand.              See Anderson, 477 U.S.

at 257.



                                         8
 Case 5:18-cv-00078-LGW-BWC Document 74 Filed 09/30/20 Page 9 of 25



      In   Plaintiff’s    response   to   Defendant’s   Motion,    Plaintiff

alleges the Stand “was not manufactured in accordance with the

design and specifications” in three ways: 1) “[t]he metal in the

legs was not the required thickness,” 2) “the metal sleeve that

was meant to add strength to the crimped portion of the ladder

legs did not cover the crimp as required,” and 3) “micro fibers in

the strap were brittle.”       See Dkt. No. 63 at 16.

      In support of his first allegation of defect, Plaintiff claims

in an affidavit that he “measured the thickness of the metal in

the legs of the ladder stand.”        See Dkt. No. 63-1 ¶ 6.       Plaintiff

alleges the “[r]ight leg measurements were 1.1 mm; 0.9 mm; [0].5

mm[;] and 1.3 mm,” and the “[l]eft leg measurements were 1.0 mm;

0.6 mm; 0.7 mm[;] and 0.8 mm.”            Id.    Plaintiff contends these

measurements do not meet the manufacturer’s specifications within

a set of engineering drawings related to the Stand model.                  See

Dkt. No. 63 at 13.       Plaintiff identified these documents through

a deposition of Defendant’s Rule 30(b)(6) representative, Alyssa

Debiak, who is not an engineer.        See Dkt. No. 46-3 at 54–55.         Ms.

Debiak did not explain how to read these drawings, how the numbers

and   diagrams    correspond    to   Plaintiff’s     Stand,   or   what    the

specifications for that model’s metal legs, in fact, were.                 Id.

Additionally, the Magistrate Judge previously held in this case

that one of Defendant’s two expert witnesses could not opine on

whether    the   Stand   was   manufactured     defectively   based   on   his

                                      9
Case 5:18-cv-00078-LGW-BWC Document 74 Filed 09/30/20 Page 10 of 25



measurements        because    “comparing    the    subject     stand    to   the

manufacturer’s specifications is not within his field.”                 See Dkt.

No. 72 at 25.          If Defendant’s expert in tree stand hunting

accidents cannot opine as to the Stand’s measurements in comparison

to the manufacturer’s specifications, it follows that neither may

Plaintiff himself.       A comparison of Plaintiff’s measurements to a

manufacturer’s specifications is an expert opinion that requires

“scientific, technical, or other specialized knowledge.”                 See Fed.

R. Evid. 701(c), 702; Daubert v. Merrell Dow Pharmaceuticals, Inc.,

509 U.S. 579 (1993).            Although Plaintiff has previously been

employed as a sheet rocker, a roofer, and a builder, he does not

purport to be an expert witness.          See Dkt. No. 63-1; Fed. R. Evid.

702.     Nor   is    there    any   information    in   the   record    regarding

Plaintiff’s methodology for performing these measurements, his

prior experience making such measurements, or how he compared them

to the manufacturer’s specifications.               See Fed. R. Evid. 702.

Plaintiff may not opine as to whether the Stand’s metal thickness

did not comply with the manufacturer’s specifications, so this

argument does not create a genuine issue of material fact as to a

defect in the Stand.

       Plaintiff’s other two allegations of defect are likewise not

supported by the evidence.             He asserts that the metal sleeve

connecting sections of the Stand should have covered the “crimp”

on the end of one section; apparently, this crimp “make[s] the

                                        10
    Case 5:18-cv-00078-LGW-BWC Document 74 Filed 09/30/20 Page 11 of 25



tubing smaller, so that it will slide into the next section.”              See

Dkt. No. 63 at 12.        Plaintiff argues that “[t]he legs bent at the

crimp,” causing the Stand to collapse, because this metal sleeve

“did not cover the crimp.”         Id. at 12–13; see also Dkt. No. 46-10

(photograph showing the Stand’s leg bent at this “crimp” section).

In support of this theory, Plaintiff cites again to the deposition

of Ms. Debiak—who, as previously stated, is not an engineer.               See

Dkt. No. 63 at 12 (citing Dkt. No. 46-3 at 54–55).             In fact, when

asked whether the “section of crimp metal . . . is . . . as strong

as the metal that is not crimped,” Ms. Debiak says: “I can’t answer

that, I’m not an engineer.”         Dkt. No. 46-3 at 38.     Plaintiff also

deposed       Defendant’s    mechanical     engineering     expert,    George

Saunders, about the metal sleeve and crimped section, and Mr.

Saunders said that “[t]he sleeve basically adds material . . .

which makes [the Stand] stronger.”            See Dkt. No. 46-11 at 13.

However, Mr. Saunders never says or suggests that the metal sleeve

on the Stand was not, in fact, manufactured correctly.                See id.

Plaintiff’s argument as to the metal sleeve’s failure to cover the

crimp is simply Plaintiff’s speculation, 2 which is insufficient to

allow a jury to find that the Stand was defective in this way.


2Plaintiff also states that “[o]ther stands manufactured by Defendant have bent
at the same spot” near the metal sleeve. Dkt. No. 63-4 ¶ 3 (citing Dkt. No.
46-4 (photographs of other ladder stands which have bent); Dkt. No. 46-9 at 37
(Defendant’s tree stand accident expert stating that he has seen other bent
ladders near the sleeve)); see also Dkt. No. 46-3 at 25–26 (Defendant’s
representative stating that Defendant has been involved in prior lawsuits where
ladder stands have bent). While it is true that evidence of other incidents
involving the product is admissible and relevant to the issue of notice of

                                       11
Case 5:18-cv-00078-LGW-BWC Document 74 Filed 09/30/20 Page 12 of 25



      Finally, Plaintiff alleges the Stand had a manufacturing

defect in that the “microscopic fibers in the [ratchet] strap were

brittle.”     See Dkt. No. 63 at 3.          In support, Plaintiff cites

Defendant’s engineering expert’s deposition where the expert says

the fibers in the strap “broke in a brittle manner.”                  See id.

(citing Dkt. No. 46-11 at 38).          But Defendant’s expert then says

this brittleness “only happens after long-term exposure to the

environment.”      See Dkt. No. 46-11 at 38.             Plaintiff has not

presented    any   evidence    that    the   strap’s    brittleness     was   a

manufacturing defect as opposed to a consequence of his long-term

outdoor use of the strap.         See Jenkins v. Gen. Motors Corp., 524

S.E.2d 324, 325 (Ga. Ct. App. 1999) (“To recover under [a strict

liability] theory, [plaintiff] must show a defect existed in the

product at the time it was sold to him or otherwise came under his

control.”)     Even making all inferences in the nonmovant’s favor,

no reasonable jury could find that Plaintiff has demonstrated the

Stand was manufactured defectively.

      In short, Plaintiff relies on speculation instead of evidence

to show a manufacturing defect.            Of course, plaintiffs need not



defect, see Mack Trucks, Inc. v. Conkle, 436 S.E.2d 635, 640 (Ga. 1993), in
every other substantially similar case where a ladder stand bends, the bend is
due to the user’s misuse of the stand. See Dkt. No. 46-9 at 37; Dkt. No. 46-3
at 25–26. Further, Plaintiff brings forth no evidence showing that “any common
defects shared the same causation,” which is necessary to admit incidents
involving the same product. See Cooper Tire & Rubber Co. v. Crosby, 543 S.E.2d
21, 24 (Ga. 2001). Based on the record, any prior incidents involving this
product’s bending at the ladder section are inadmissible to show a manufacturing
defect.

                                      12
Case 5:18-cv-00078-LGW-BWC Document 74 Filed 09/30/20 Page 13 of 25



always produce experts to establish the existence of a product

defect.      See, e.g., Rose v. Figgie Intern., Inc., 495 S.E.2d 77

(Ga. Ct. App. 1997); cf. Graff, 310 F. App’x at 305–06 (observing

that an inference of a defect “is particularly appropriate where

the product is destroyed or otherwise unavailable for testing”).

However, even if Plaintiff were able to use circumstantial evidence

to    establish    a   defect    in        this    case,     “the    inference    of    a

manufacturing defect is not probative in light of . . . conflicting

expert testimony.”          See Graff, 310 F. App’x at 306.                       Here,

Plaintiff asks the trier of fact to infer a manufacturing defect

without an expert or direct evidence, while Defendants have a

mechanical engineering expert who says his “[v]isual inspection of

the    subject    treestand     did    not        reveal    any     indications   of    a

configuration or material deviation from the intended product

design.”     See Dkt. No. 42-12 at 20–21; see also Jenkins, 524 S.E.2d

at 325 (refusing to allow plaintiff to rely on circumstantial

evidence of a brake defect where there were “several plausible

explanations for the brake failure, including negligent brake

repair or excessive trailer weight”).                      In light of Defendant’s

expert testimony, Plaintiff’s speculations do not create a genuine

issue of material fact as to a product defect.

                  b.       Proximate Cause

       Assuming, arguendo, that Plaintiff could show a genuine issue

of    fact   as   to   a   defect     in    the     Stand,    summary    judgment      in

                                            13
Case 5:18-cv-00078-LGW-BWC Document 74 Filed 09/30/20 Page 14 of 25



Defendant’s favor would still be appropriate because Plaintiff

cannot show causation.        To survive summary judgment on causation,

a plaintiff must show more than the “mere possibility” that his

injuries were caused by the defect; rather, he “must introduce

evidence which affords a reasonable basis for the conclusion that

it is more likely than not that the conduct of the defendant was

a cause in fact of the result.”                Walker v. Blitz USA, Inc., 663

F. Supp.   2d    1344,   1363     (N.D.       Ga.   2009)   (quoting   Ogletree     v.

Navistar Int’l Transp. Corp., 535 S.E.2d 545, 548 (Ga. Ct. App.

2000)).         Further,    “while        a     plaintiff     need     not   present

circumstantial     evidence       to   disprove       all causes     other   than    a

manufacturing     defect,     a    plaintiff        relying    on    circumstantial

evidence must ‘provide evidence that would permit a jury to select

[his or her] explanation, that of a manufacturing defect, as the

most likely cause.’”       O’Shea v. Zimmer Biomet Holdings, Inc., 342

F. Supp. 3d 1354, 1360–61 (N.D. Ga. 2018) (quoting Williams v.

Mast Biosurgercy USA, Inc., 644 F.3d 1312, 1321 (11th Cir. 2011))

(applying Georgia law).

     Plaintiff asserts in his Complaint that “[t]he defective

ladder stand was the proximate cause of Plaintiff’s injuries.”

See Dkt. No. 1 ¶ 54.        Defendant argues in its Motion for Summary

Judgment that any defect in the Stand was not the proximate cause

of the accident; instead, Plaintiff’s failure to follow the Stand’s

instructions caused the Stand to collapse.                  See Dkt. No. 42-3 at

                                          14
Case 5:18-cv-00078-LGW-BWC Document 74 Filed 09/30/20 Page 15 of 25



12–13.   Specifically, Defendant claims that Plaintiff: 1) failed

to properly install the Stand; 2) exposed the Stand to the elements

for prolonged periods of time; and 3) failed to wear a full-body

safety harness.   Id. at 12–14.

     In support of its contention that Plaintiff failed to properly

install the Stand, Defendant points to Plaintiff’s deposition

testimony where Plaintiff says there is “nothing missing” from the

photographs of the scene of the accident.          See Dkt. No. 42-2 ¶¶ 27–

28; Dkt. No. 42-4 at 23; Dkt. No. 42-14 (photographs of the fallen

Stand in the woods where the accident occurred). Those photographs

and Plaintiff’s testimony, Defendant contends, demonstrate that

“Plaintiff had only one of the five installation straps necessary

to properly install the [Stand] secured to the tree.”                See Dkt.

No. 42-2 ¶¶ 27–28.     However, a closer examination of Plaintiff’s

deposition testimony shows that Plaintiff consistently speaks of

using two straps.      See Dkt. No. 42-2 at 20, 24, 26.              Plaintiff

describes   ratcheting   one   strap    to   the    top   of   the   tree   and

ratcheting a separate strap to the support bar below.                 See id.

Still, Plaintiff used only two out of the five necessary straps,

and it is undisputed that the Stand required more than two straps

for proper assembly.     See Dkt. No. 42-7 at 4 (instruction pamphlet

for the Stand model listing two ratchet straps, two installation




                                   15
    Case 5:18-cv-00078-LGW-BWC Document 74 Filed 09/30/20 Page 16 of 25



straps, and one tiedown rope as necessary for installation). 3

Defendant’s expert opines that Plaintiff’s failure to properly

install the Stand caused the top strap to break and the Stand to

collapse.      Specifically, Defendant’s mechanical engineering expert

concludes that “[Plaintiff] caused this incident due to his misuse

of the product prior to the incident by . . . his failure to follow

the related instructions and warnings,” including his failure to

install all necessary straps.          See Dkt. No. 42-12 at 17–18, 24.

         Defendant next alleges that Plaintiff’s exposure of the Stand

to the elements allowed it to degrade and caused the Stand to

collapse.       See Dkt. No. 42-3 at 14.         Defendant claims that the

strap’s      deterioration    and   the   Stand’s   visible     corrosion   are

“consistent with a seven[-]year[-]old product that was exposed to

the elements and not properly stored indoors when not used.”                See

id. at 13.      In support of this contention, Defendant points to its

engineering       expert’s   opinion      that   “[Plaintiff]    allowed    his

treestand to remain in the elements for an extended period of time




3 Plaintiff has presented an errata sheet that would trouble any court, given
the nature and number of “changes” made by Plaintiff to his sworn testimony.
See Dkt. No. 63-3. Even if the changes are credited, though, summary judgment
is proper. So, while other cases may present difficult decisions about what to
do with such an errata sheet, this case does not.     In this extraordinarily
lengthy deposition errata sheet, Plaintiff, for the first time, claims that he
remembers reviewing instructions but “can[’]t say the[y] were exact[ly]” the
ones Defendant showed to him. See Dkt. No. 63-3 at 2 (referring to Dkt. No.
42-7 (Remington Model ASLS-520 Two-Man Ladderstand instruction pamphlet)).
However, Plaintiff does not refute that the instruction pamphlet reflects the
correct model and make of his Stand; in fact, Plaintiff points to engineering
drawings for the “ASLS-520” model to support his allegations about the metal’s
thickness. See Dkt. No. 45-7.

                                       16
Case 5:18-cv-00078-LGW-BWC Document 74 Filed 09/30/20 Page 17 of 25



(i.e. years) as evidenced by the extensive corrosion observed

during the inspection” and “[l]ong term installation on the tree

would . . . increase the stress of the rachet strap due to tree

growth.”    See Dkt. No. 42-2 at 11–12 (citing Dkt. No. 42-12 at 17–

18); see also Dkt. No. 42-11 at 11 (Defendant’s other expert

opining that the Stand “ha[d] been left in the environmental

elements    for    many   years”).         Defendant’s        engineering        expert

concludes   that    by    allowing   the       Stand    “to   be     exposed    to   the

elements”, Plaintiff caused the accident and his injuries.                           See

Dkt. No. 42-12 at 22–23.

      Finally, Defendant contends that Plaintiff’s failure to wear

a full-body safety harness caused Plaintiff’s injuries.                        See Dkt.

No. 42-3 at 14.       Plaintiff candidly admits that he did not wear

the   full-body     safety   harness,      explaining         that    he   personally

believes the risks of wearing such a harness outweigh the potential

benefits.     See    Dkt.    No.   42-4    at    12–13.        Defendant’s       expert

concludes that Plaintiff’s failure to wear this full-body harness

also caused his accident and injuries.                 See Dkt. No. 42-12 at 22.

      At the pleading stage, Plaintiff did not attempt to explain

how any defect might have caused the Stand to collapse.                        Even if

Plaintiff had shown a defect, the inference that this defect caused

his injury “is not a ‘natural inference that the juror could make

through human experience.’”          See Silverstein v. Procter & Gamble

Mfg. Co., 700 F. Supp. 2d 1312, 1316 (S.D. Ga. 2009) (quoting

                                          17
Case 5:18-cv-00078-LGW-BWC Document 74 Filed 09/30/20 Page 18 of 25



Allison v. McGhan Med. Corp., 184 F.3d 1300, 1320 (11th Cir.

1999)).    While courts occasionally allow circumstantial evidence

to establish causation, those circumstances involve inferences

based on common sense.         For example, in a recent Eleventh Circuit

case, Greater Hall Temple Church of God v. Southern Mutual Church

Insurance Company, the Court held that plaintiff’s circumstantial

evidence was enough for a jury to find a hurricane caused the

church’s roof damage. No. 20-10544, 2020 WL 3989081, at *5–6 (11th

Cir.    July    15,   2020).     Plaintiff’s    evidence   in   Greater     Hall

consisted of witnesses who testified that when they returned to

the    church   after   the    storm,   trees   were   uprooted,   debris    was

everywhere, the building had new leaks, and the entire roof had

shifted.       Id. at *6; see also U.S. Fire Ins. Co. v. Tuck, 155

S.E.2d 431, 436–37 (Ga. Ct. App. 1967) (holding that plaintiff’s

circumstantial evidence, including two witnesses who saw lightning

strike near plaintiff’s pool and plaintiff’s testimony that the

pool was crushed when he returned home after the storm, was enough

for a jury to conclude that lightning struck and destroyed the

pool).    Based on Plaintiff’s initial pleadings, a reasonable jury

could not infer that a product defect caused Plaintiff’s injuries

as opposed to his obvious misuse of the Stand.              Unlike the above

plaintiffs’ natural theories of causation (i.e., “lightning struck

and then the pool was destroyed” and “the storm hit and then the

church’s roof was damaged”), Plaintiff asks us to overlook the

                                        18
Case 5:18-cv-00078-LGW-BWC Document 74 Filed 09/30/20 Page 19 of 25



simple explanation of “Plaintiff did not follow instructions and

then the tree stand broke” in favor of some other vague theory of

causation.      See Greater Hall, 2020 WL 3989081, at *6; Tuck, 155

S.E.2d at 437.

       Therefore, based on the evidence that Defendant brought forth

in its Motion, Defendant met its burden of demonstrating there was

no genuine issue of material fact as to the proximate cause of

Plaintiff’s injuries.        See Celotex Corp., 477 U.S. at 325.             The

onus   was    thus   on   Plaintiff   to    come   forward    with   affirmative

evidence demonstrating such an issue of fact.                See Anderson, 477

U.S. at 257.     Plaintiff failed to meet his burden in this respect.

       Still assuming, arguendo, that Plaintiff sufficiently alleges

a   product    defect,    Plaintiff   still    provides      no   evidence-based

causative link between his allegations of defect and his injuries,

nor does he provide evidence that would allow the trier of fact to

choose his explanation of causation over Defendant’s.                See O’Shea,

342 F. Supp. 3d at 1360–61.            As to Plaintiff’s own theory of

causation, the record is devoid of evidence showing that the Stand

collapsed because the metal was too thin and the metal sleeve did

not cover the crimp. 4      Plaintiff simply states that “[t]he laws of



4 Of course, Plaintiff also alleges that the Stand was defective because the

strap was brittle. Dkt. No. 63 at 17. If Plaintiff had any evidence that the
strap was brittle when he purchased it, he might be able to show a genuine issue
of material fact as to defect and causation. However, Plaintiff has none, so
the Court addresses his other allegations of defect here instead. See supra
section I.1.a.

                                       19
Case 5:18-cv-00078-LGW-BWC Document 74 Filed 09/30/20 Page 20 of 25



gravity kept the ladder stand against the tree until some other

force moved it.       The only event that would have moved the ladder

stand from the tree is the bending of the legs.”                 See Dkt. No. 63

at    11.      Plaintiff    cites    to   Defendant’s   engineering    expert’s

deposition in support of this contention, but the expert never

says that thin metal or an improperly placed sleeve would cause

the Stand to collapse.              See id. (citing Dkt. No. 46-11 at 29

(Defendant’s       expert    discussing        the   laws   of    gravity     with

Plaintiff)).       In short, there is no evidence supporting a causal

link between those alleged defects and Plaintiff’s injuries.

            Even if Plaintiff provided evidence of that causal link, he

must still come forth with evidence that would allow a reasonable

juror to choose his theory of causation over Defendant’s.                     See

O’Shea, 342 F. Supp. 3d at 1360–61.                  He does not.      Plaintiff

attempts to attack each of Defendant’s theories of causation, but

he brings forth no evidence to support his contentions.

       In response to Defendant’s claim that Plaintiff failed to

properly install the Stand, Plaintiff makes two arguments.                  First,

he admits he only used two straps when installing the Stand but

claims these were the only straps included in the product’s box.

See Dkt. No. 63 at 24.               Plaintiff himself, however, affirmed

multiple times that he received all of the straps and parts that

were supposed to come with the product.              See Dkt. Do. 42-4 at 18,

20.    For the first time, in his response to Defendant’s Motion,

                                          20
    Case 5:18-cv-00078-LGW-BWC Document 74 Filed 09/30/20 Page 21 of 25



Plaintiff claims the box contained only two straps.               See Dkt. No.

63 at 24; Dkt. No. 63-3 at 2.               Even if this new assertion were

true,      Plaintiff    states   in   his    deposition   that    he   read   the

instructions that came with the Stand; 5 he therefore should have

known he did not have all of the parts necessary to properly

assemble the Stand.        See Dkt. No. 46-1 at 18.        Second, Plaintiff

argues that “[n]one of the straps were weight bearing” and “[i]t

is undisputed that, consistent with the laws of gravity, the tree

and the ladder stand are what holds the weight of the occupant”

instead of the straps.        See Dkt. No. 63 at 10, 21.         This is simply

Plaintiff’s speculation, unaided by an expert’s opinion or other

evidence.       Plaintiff cites to Defendant’s engineering expert’s

deposition to support this contention, but that same expert also

says that Plaintiff’s failure to install all of the necessary

straps “compromised the structural integrity of the installation,”

causing Plaintiff’s injuries.          See id. at 10 (citing Dkt. No. 46-

11 at 30); Dkt. No. 42-12 at 18.              Plaintiff’s argument that the

straps are not weight-bearing is unsupported by the evidence, and

it does not undermine Defendant’s causation argument.

         Plaintiff next refutes Defendant’s allegation that he exposed

the Stand to the elements for many years by simply stating that

Plaintiff “did not leave the ladder stand and straps tied to a




5   See supra note 3.

                                       21
Case 5:18-cv-00078-LGW-BWC Document 74 Filed 09/30/20 Page 22 of 25



tree for seven years” and “[t]he ladder stand has no evidence of

being tied to a tree for seven years.”         See Dkt. No. 63 at 21.

Plaintiff cites his own deposition in support, reiterating that he

bought the Stand in 2015, left it outside during the 2015 hunting

season, and then set it up shortly before the incident.          See id.

at 24 (citing Dkt. No. 46-1 at 21, 22).       Of course, Defendant and

its experts contend otherwise based on the brittleness of the strap

and corrosion on the Stand.    See Dkt. No. 42-12 at 17–18; Dkt. No.

42-11 at 11.    However, even if Plaintiff’s testimony created a

genuine issue of fact here, it would not be material because

Defendants have demonstrated other misuses of the Stand that could

have caused the Stand to collapse.      Namely, Plaintiff’s failure to

properly install the Stand and his failure to wear the safety

harness make this particular factual dispute immaterial to the

issue of proximate cause.

      Finally, Plaintiff readily concedes that he did not wear the

full-body safety harness, but he speculates that even if he did

wear his harness, he would have been injured.       See Dkt. No. 63 at

25.   Plaintiff bases this argument on his own belief that a body

harness can be dangerous; he states he has “read the downsides of

hanging from a tree [for] very long.”        See Dkt. No. 42-4 at 12.

However, this unsupported argument is irrelevant to Defendant’s

contention that Plaintiff would not have suffered this injury had

he worn the body harness.     In essence, Plaintiff argues here that

                                   22
Case 5:18-cv-00078-LGW-BWC Document 74 Filed 09/30/20 Page 23 of 25



even   if   not   wearing    a   body   harness        could   have   caused   these

injuries, his wearing one could have caused different injuries.

This is not an effective argument against Defendant’s theory of

causation.

       Overall, Plaintiff has not produced evidence from which a

reasonable juror could conclude that the Stand had a manufacturing

defect that proximately caused his injuries. To be sure, Plaintiff

is not required to “provide evidence capable of disproving all

other potential causes to survive summary judgment; however, []he

must provide evidence that would permit a jury to select h[is]

explanation, that of a manufacturing defect, as the most likely.”

See Williams, 644 F.3d at 1321.                  Plaintiff has not done so.

Instead, he has come forth with conjecture—not evidence—to show

proximate cause, which is insufficient to discharge his burden.

         2. Failure to Warn

       Under Georgia law, a plaintiff asserting a failure-to-warn

products liability claim must establish three things: 1) “that

defendant had a duty to warn,” 2) “that the defendant breached

that   duty,”     and   3)   “that    the     breach    proximately    caused   the

plaintiff’s injury.”         Dietz v. Smithkline Beecham Corp., 598 F.3d

812, 815 (11th Cir. 2010).           For the same reason Plaintiff’s strict

liability claim must be dismissed, the Court finds that to the

extent Plaintiff seeks to assert a failure-to-warn claim, that

claim must likewise be dismissed.              Even if Plaintiff were able to

                                         23
Case 5:18-cv-00078-LGW-BWC Document 74 Filed 09/30/20 Page 24 of 25



show Defendant breached its duty to warn, he cannot show proximate

cause.    See supra subsection I.1.b.

          3. Breach of Warranty

     To the extent that Plaintiff intended to allege implied

warranty claims under O.C.G.A. § 11-2-314 and § 11-2-215, these

claims also fail.     To recover under Georgia law for an implied

warranty of merchantability, a plaintiff must show “not only the

existence of the warranty but the fact that the warranty was broken

and that the breach of the warranty was the proximate cause of the

loss sustained.”     Kraft Reins. Ir., Ltd. v. Pallet Acquisitions,

LLC, 845 F. Supp. 2d 1342, 1356 (N.D. Ga. 2011) (quoting O.C.G.A.

§ 11-2-314, UCC Comment 13)). Plaintiff’s failure to show a defect

or proximate cause means he cannot show breach of implied warranty.

See supra subsection I.1.b.       Moreover, to recover for breach of an

implied warranty of fitness for a particular purpose, Georgia law

“requires both the seller to have reason to know of the particular

purpose for which the goods are required and the buyer to rely on

the seller's skill or judgment in selecting or furnishing suitable

goods.”    See Jones v. Marcus, 457 S.E.2d 271, 272 (Ga. Ct. App.

1995) (quoting Bruce v. Calhoun First Nat. Bank, 216 S.E.2d 622,

625 (Ga. Ct. App. 1975)).         Plaintiff has not explained for what

particular purpose he intended to use the Stand, much less whether

he communicated such use to Defendant.        Therefore, any breach of

warranty claims Plaintiff asserts must also fail.

                                     24
Case 5:18-cv-00078-LGW-BWC Document 74 Filed 09/30/20 Page 25 of 25



  II.   Plaintiff’s Motion for Partial Summary Judgment

     Plaintiff requests summary judgment in his favor as to fifteen

discrete issues, fourteen of which address the defenses raised by

Defendant   in   its   Answer,   and   one   of   which   addresses   whether

Defendant is the manufacturer of the Stand (a fact to which the

parties have already stipulated, dkt. no. 37).                Dkt. No. 44.

Because the Court grants Defendant’s Motion for Summary Judgment,

Plaintiff’s claims are dismissed and his Motion for Partial Summary

Judgment is therefore moot.

                                 CONCLUSION

     For the above reasons, the Court finds that a reasonable juror

could not conclude, based on the evidence presented, that a product

defect was the proximate cause of Plaintiff’s injury. Accordingly,

Defendant’s Motion for Summary Judgment, dkt. no. 42, is GRANTED.

Plaintiff’s Partial Motion for Summary Judgment, dkt. no. 44, is

DENIED as moot. There being no claims remaining, the Clerk is

DIRECTED to close this case.

     SO ORDERED, this 30th day of September, 2020.




                             HON. LISA GODBEY WOOD, JUDGE
                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF GEORGIA




                                       25
